Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This action is in response to the papers filed on January 27, 2021. 
Claims 1-32 are currently pending. Claims 1-6 and 8 have been amended by Applicants’ amendment filed on January 27, 2021. No claims were canceled or newly added.
Applicants’ election with traverse of Group I , e.g., claims 1-8, directed to a method of producing a recombinant heterologous glycoprotein in cell culture media was previously acknowledged.
Additionally, Applicants election of the following species was previously acknowledged:
(i) ≤ 0.5 mg/L ornithine or putrescine, without traverse, as the species of culture media (Group I), as recited in claim 3.
(ii) 0.067% (w/w) ornithine or putrescine, without traverse, as the Species of soy hydrolysate (Group II).

In relation to the concentration of ornithine or putrescine in the culture media, the examiner has previously withdrawn the species restriction requirement in relation to (i) < 0.5 mg/L ornithine or putrescine, (ii) 0.6 -3 mg/L ornithine or putrescine as recited in claims 4 and 5 respectively, as examination of both species together does not represent undue burden.  
Claims 9-32 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement among Groups I-V was previously made FINAL.





Therefore, claims 1-8 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claims Objections
In view of Applicants’ amendment of claim 8 to broaden the scope of the recombinant heterologous protein to be enriched in N-glycan, the objection to claim 8 has been withdrawn.
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 4-5, and furthermore, in view of Applicants’ remarks in relation to a trap molecule as a decoy receptor molecule that includes two distinct receptor components that mimic the binding domains of a corresponding endogenous receptor and the Fc portion of an antibody, supported at paragraph [0049] of the published application, the rejection to claims 4-7 are rejected under 35 U.S.C. 112 (b) has been withdrawn.
Applicant’s arguments with regard to a withdrawn objection/rejection are moot.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Rejection, Obviousness Type Double Patenting 



Claims 1-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 4-19 of copending Application No. 16/864,689 in view of Thess et al., (US Patent 9,447,431) for the reasons already of record as stated at pages 11-12 of the office action filed on 7/28/2020.
Applicants offer to provide terminal disclaimers upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
35 U.S.C. 103(a)
Claim 1 has been amended to recite “a) determining an amount of ornithine and putrescine in a soy hydrolysate”. Support for the recitation of “an amount of ornithine and putrescine in a soy hydrolysate’ is found in paragraph [0061]:
“ Analyzing the chromatogram, facilitates identification of batches of soy hydrolysate (i.e., samples) that contain a desired concentration of a component, such as ornithine, putrescine and/or citrulline. Each batch of soy hydrolysate that includes a desired amount of a specific component or components is then selected for further use, e.g., in cell culture, as describe herein”.

Claims 1-4 and 6 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al., (US. Pub 2016/0333385;of record IDS filed on 7/27/2018) in view of Krishnan et  This rejection has been modified as necessitated by amendment of the claims in the response filed 1/27/2021.
Regarding claim 1, Kang discloses a method comprising: culturing a population of cells (culturing host cells that express recombinant protein; paragraph [0007]) expressing a recombinant heterologous glycoprotein (recombinant expression of a glycoprotein; paragraph [0026]) in cell culture media comprising soy hydrolysate (paragraph [0134]) to produce the recombinant heterologous glycoprotein (paragraphs [0015],[0018]), and wherein the soy hydrolysate is selected to comprise less than or equal to 0.067% (w/w) ornithine or putrescine (amounts of in ornithine soy hydrolysate culture including zero or 0.6 mM ornithine; “cell culture media containing 14.8, 6, 0.6 and 0 (control) mM  L-ornithine monohydrochloride (Sigma-Aldrich, St. Louis, Mo.) were used” paragraph [0134]) ; wherein said culturing utilizes the steps of: 
a. measuring the amount of ornithine (measuring ornithine level; paragraph [0047]) in a soy hydrolysate (paragraph [0134]): 
b. selecting a soy hydrolysate with less than or equal to 0.067% (w/w) ornithine (selecting amounts of ornithine in soy hydrolysate culture including zero or 0.6 mM ornithine; paragraph [0134]). In preferred embodiments, Kang exemplifies cell culture media in one bioreactor, comprising soy-hydrolysates that have received a single supplement of 0.1 g/L L-ornithine (100 mg/L). (“The cultures were maintained from 12 days in cell culture media containing soy-hydrolysates”; paragraph [0134]), such that it would have been obvious to determine and select an amount of ornithine in soy hydrolysate to culture a population of cells,  and 

    PNG
    media_image1.png
    377
    466
    media_image1.png
    Greyscale
c. culturing a population of cells expressing the recombinant heterologous glycoprotein to produce said protein  (“Cell line I expresses an IgG2 antibody and was grown under fed-batch conditions”;  paragraph [0134]).  Figure 7 illustrates the % production mannose glycoform content (HMN) of a recombinant protein at concentrations mM) of  14.8, 6, 0.6 and 0 (control) L-ornithine monohydrochloride.
Kang does not teach measuring an amount of ornithine and putrescine in a soy hydrolysate.

    PNG
    media_image2.png
    480
    336
    media_image2.png
    Greyscale
Krishnan et al., discloses a method for producing a protein including a recombinant antibody comprising inoculating an initial mammalian cell growth medium comprising soy hydrolysate with host cells expressing said protein and adding supplements comprising ornithine, putrescine, or a combination thereof (paragraphs [0005]-[0006];[0009]). Moreover, in preferred embodiments Krishnan et al., discloses an aqueous liquid cell culture medium comprising soy hydrolysate at different concentrations (paragraph [0010]). In Table I (paragraph [0006]) Krishnan et al., illustrates adding supplements comprising a concentration of ornithine of 25.6/mg/L and putrescine of 0.4 mg/L. 
prima facie obvious for one of ordinary skill in the art to modify the method of Kang et al.., to further determine an amount of putrescine of a soy hydrolysate to be added to cell culture media comprising soy-hydrolysates and to select a soy hydrolysate comprising < 0.067% (w/w) putrescine, particularly because Krishnan et al., teaches mammalian cell growth in medium comprising soy hydrolysate and putrescine at concentrations of 0.4 mg/liter. A person of ordinary skill would have been motivated to optimize the amount of putrescine in soy hydrolysate culture to be added to a culture to about 0.4 mg/L. It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2 and 6, Kang and Krishnan disclose the method of claim 1, wherein Kang teaches proliferation of a cell line that expresses an IgG2 antibody and expanded under fed-batch conditions 12 days in cell culture media containing soy-hydrolysates (paragraph [0134]).
Regarding claim 3, Kang and Krishnan disclose the method of claim 1, wherein Kang discloses selecting soy hydrolysate comprising concentrations of zero and  0.6 mM  L-ornithine  monohydrochloride for production of recombinant proteins. Figure 7 illustrates the % production mannose glycoform content (HMN) of a recombinant protein at concentrations mM) of  14.8, 6, 0.6 and 0 L-ornithine monohydrochloride. A person of ordinary skill would have been motivated to optimize the amount of ornithine in soy hydrolysate culture to 0.003% - 0.027% (w/w) ornithine to produce a recombinant heterologous glycoprotein , absent any factual evidence of unexpected results.
Regarding claim 4, Kang and Krishnan disclose the method of claim 1, wherein Kang exemplifies cell culture media in a bioreactor comprising soy-hydrolysates that received a single In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicants’ Arguments as they apply to rejection of claims 1-4 and 6 under 35 USC § 103
At pages 9-12 of the remarks filed on 1/27/2021, Applicant essentially argue that: 1) the office states that Kang discloses a method comprising culturing a population that expresses a recombinant heterologous glycoprotein in cell culture media comprising soy hydrolysate that comprises less than or equal to 0.067% (w/w) ornithine or putrescine (amounts of ornithine soy hydrolysate culture including zero or 0.6 mM ornithine). “However, Kang merely mentions soy hydrolysate in passing twice: once along a list of cell culture medium components (see, Kang at ¶ ¶ [0069]-[0070]) and in Experiment #2. Kang does not teach or suggest a soy hydrolysate comprising ornithine or putrescine… or selecting a soy hydrolysate comprising  ≤ 0.067% (w/w) ornithine and/or putrescine as is currently claimed”, 2) “and certainly does not teach or suggest determining the amounts of ornithine and putrescine in soy hydrolysate”, 3) “Applicant submits that Kang does not teach or suggest "determining an amount of ornithine and putrescine in a soy hydrolysate", 4) “Kang describes methods of regulating ornithine metabolism by cells in culture 
Regarding  1), the examiner disagrees with Applicants’ contention that because Kang merely mentions soy hydrolysate in passing twice, Kang does not teach  steps a) –c) of the claim 1. Kang unequivocally teaches measuring the amount of ornithine in the culture medium in a soy hydrolysate, as recited in claim 1 a). See for example paragraphs [0047] [0134]:

    PNG
    media_image3.png
    448
    369
    media_image3.png
    Greyscale

Additionally, Kang selects amounts of ornithine in soy hydrolysate culture including zero or 0.6 mM ornithine; paragraph [0134] and culturing a population of recombinant cells.  Figure 7 illustrates the % production mannose glycoform content of a recombinant protein at concentrations of  0.6 and zero mM  L-ornithine monohydrochloride.
Regarding 2) and 3), the fact that Kang does not determining the amounts of ornithine and putrescine in soy hydrolysate is not disputed. However, Kang is not applied alone, but in combination with Krishnan, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. In particular, Krishnan teaches culture conditions for producing a recombinant protein wherein the culture medium is supplemented with 0.4 mg/L putrescine. It would have been prima facie obvious for one of ordinary skill in the art to modify the method of Kang et al.., to further determine an amount of putrescine of a soy hydrolysate to be added to cell culture media comprising soy-hydrolysates and to select a soy 103.KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 at 1397 (2007).Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding 4) and 5), as Applicant concedes, Kang describes methods of regulating ornithine metabolism by cells in culture to effect mannose glycan levels of glycoproteins. The instant claims are broadly directed to production of any recombinant heterologous protein glycoprotein in the cell culture medium. Claim 1 does not even require a final concentration of ornithine in the culture medium. Kang teaches amounts of ornithine in soy hydrolysate culture including zero or 0.6 mM ornithine. Applicant concedes 0.6 mM is 79 mg/L. Thus by teaching ornithine concentrations of less than 0.6 including zero, Kang makes obvious culture conditions comprising less than 79 mg/L. In fact, Figure 7 illustrates more than 20 % production mannose glycoform content of a recombinant protein at zero concentration of ornithine; that is <5mg/L or < 79 mg/L. Thus Kang makes obvious to optimize concentrations of ornithine in soy hydrolysate culture for high production of mannose glycoform content of a recombinant antibody. The skilled artisan would have had a reasonable expectation of success, as the claimed concentrations of ornithine were known to be effective concentrations for production of high mannose 
Regarding 6), the instant claims are broadly directed to producing a recombinant antibody. The instant claims do not require decreasing the amount of ornithine or putrescine present in soy hydrolysate to increase the level of N-glycans (and in particular Al N-glycans). N-glycans can be composed of N-acetyl galactosamine (GalNAc), mannose (Man), fucose (Fuc), galactose (Gal), neuraminic acid (NANA), and other monosaccharides, finding support at paragraph [0050] of the Specification. N-glycan is classified into three groups: high-mannose type, hybrid type, and complex type (Nagae et al., Int. J. Mol. Sci. 2012, 13, 8398-8429; page 8400). As N-glycan include high-mannose type, Applicants have not provided any evidence to support his contention of an inverse correlation between increased high  mannose glycoform content observed by Kang and decreased N-glycans content of therapeutic antibodies of the invention. Moreover, Applicants’ argument are not persuasive as they recite limitations that are not present in the claims.
***
Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al., (US. Pub 2016/0333385;of record IDS filed on 7/27/2018) and  Krishnan et al.,  (US Pub 2011/0229933) as applied to claim 1 above, and further in view of Leber et al. (US Pub. 2017/0305999). This rejection has been modified as necessitated by amendment of the claims in the response filed 1/27/2021.
With regard to instant claim 1 and 6, the combined teachings of  Kang and Krishnan render obvious the claimed methodology, as iterated above in the 103 rejection the content of 
The combined teachings of Kang and Krishnan do not teach “etanercept, rilonacept, and aflibercept”. 
Leber et al., discloses production of recombinant antibodies in culture including etanercept, rilonacept, and aflibercept (paragraph [0095] of the published application) 
It would have been prima facie obvious to one of ordinary skill in the art to substitute aflibercept of Leber for any of the monoclonal antibodies of Kang et al., in a method for producing a recombinant heterologous glycoprotein, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 6-7 under 35 USC § 103
Applicants have not submitted new arguments to rebut the rejection of claims 6-7 under 35 USC § 103 in addition to the ones made in the paragraphs above for the rejection of claims 1-4 and 6. The examiner refers Applicants to the reasons set forth in the paragraphs above.
New Rejections
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by amendment of the claims in the response filed 1/27/2021.
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.

Int. J. Mol. Sci. 2012, 13, 8398-8429; page 8400), N-glycan is classified into three groups: high-mannose type, hybrid type, and complex type with specific glycan structures. Thus, the methodology encompasses an extremely large genus of recombinant heterologous glycoprotein enriched in N-linked glycans that are produced in a culture medium comprising a final concentration of ornithine, putrescine or the combination that is 3.0 mg/L to 5 mg/L. While claiming a structure by a function is not prohibited, there must be sufficient structure-function relationship described in the specification such that the claimed genus was represented by a representative number of species or the teachings of the specification, or, the prior art can be used support a well-known structure-function relationship.  In the instant case, the claims nor the instant specification define or limit enriched heterologous glycoprotein enriched in N-linked glycans that are produced in a culture medium comprising a final concentration of ornithine, putrescine or the combination that is 3.0 mg/L to 5 mg/L. Further, the art would not support a clear well defined structure-function 
The Specification merely provides one example of enriched heterologous glycoprotein enriched in N-linked glycans produced when cultured at a final concentration of ornithine, putrescine or the combination of  3.0 mg/L to 5 mg/L. That is A1 N-glycan or (SA)(Gal)2(GlcNAc)2(Man)3(GlcNAc)3. FIG. 3 only depicts A1 N-glycan, e.g., peak 11,  as a function of less than 5mg/L of ornithine and citrulline concentration in soy protein hydrolysate (¶ [0030]). Moreover, FIG. 4 is a correlation plot depicting (i) the negative correlation of ornithine concentration in soy hydrolysate (lower left quadrant) to the final titer of rilonacept  (upper right quadrant). Peak 11 is on the right left quadrant (¶ [0031]).
Prior art of Kang et al., (US. Pub 2016/0333385; of record IDS filed on 7/27/2018) discloses a direct correlation between ornithine concentration in soy hydrolysate and  higher levels of high mannose glycan levels on recombinant glycoproteins (¶ ¶ ¶ [0030][0062][0137]). The applicant is on record as stating that prior art culture conditions comprising increased ornithine concentration as taught by Kang, specifically result on increased mannose glycan levels of the glycoproteins. Applicant concedes that this “is the direct opposite of the effect of soy hydrolysate comprising ≤ 0.067% (w/w) ornithine and/or putrescine on the N-glycan levels of aflibercept as taught by the instant disclosure (see page 10 of Applicant’s remarks). 
Though the Specification contemplates concentrations of certain components in a batch of soy hydrolysate affecting  the quality and composition of proteins produced in cell culture using soy hydrolysate and analyzing the chromatogram to facilitate identification of batches of soy hydrolysate (i.e., samples) that contain a desired concentration of a component, such as ornithine, putrescine and/or citrulline (¶[0061]), the Specification is silent about the production 
 	Therefore, the specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Rather, in the instant application, the specification invites the skilled artisan to test glycoprotein enriched in N-linked glycans by chromatographic elution profile of ninhydrin-derived amino acids (¶ [0027]) and capillary electrophoretogram (¶[0028]) for their ability to support glycosylation of recombinant proteins in a culture medium comprising a final concentration of ornithine, putrescine or the combination that is 3.0 mg/L to 5 mg/L. Further, the prior art teaches a direct correlation between ornithine concentration in soy hydrolysate and  higher levels of high mannose glycan levels on recombinant glycoproteins, which Applicant stated is in contrast with the instant invention. 
In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the genus of recombinant heterologous glycoprotein that are enriched in N-linked glycans and produced by culturing the population of recombinant cells in a culture medium comprising a final concentration of ornithine, putrescine or the combination thereof that is not 3.0 mg/L to 5.0 mg/L as claimed.   
		Claim Rejections - 35 USC § 112 –New matter 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one This is a new rejection necessitated by amendment of the claims in the response filed 1/27/2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Claim 5 has been amended to recite “if the amount of ornithine and putrescine introduced into the cell culture medium by adding the soy hydrolysate is less than 0.6 mg/L”. The response dated 1/27/2021 does not indicate where support for the amendments regarding adding simultaneously ornithine and putrescine in soy hydrolysate in an amount that is 0.6 mg/L. A review of the specification as filed reveals no specific disclosure of culture conditions comprising both ornithine and putrescine at concentrations of less than  0.6 mg/L introduced into the cell culture medium by adding the soy hydrolysate. What the specification does disclose regarding ornithine and  putrescine is “Analyzing the chromatogram, facilitates identification of batches of soy hydrolysate (i.e., samples) that contain a desired concentration of a component, such as ornithine, putrescine and/or citrulline” (¶ [0061]).
Insertion of the limitation “if the amount of ornithine and putrescine introduced into the cell culture medium by adding the soy hydrolysate is less than 0.6 mg/L” is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, containing ornithine or putrescine at a desired concentration, always recited in the alternative (¶ ¶ ¶ [0074][0085][0094]). 
This is a matter of written description, not a question of what one of skill in the art would or would not have known. “The trouble is that there is no disclosure, easy though it is to imagine it.” In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); M.P.E.P. § 2163.05, part II. The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate possession of a concept after the fact.  Thus, the insertion of “administration to the retina” is an insertion of new matter.
Conclusion
Claims 1-8 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633